              Case 5:20-cv-01109 Document 1 Filed 09/17/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

SHIRLEY TOMLINSON                               §
     Plaintiff,                                 §
                                                §       CIVIL ACTION NO. 5:20-CV-1109
V.                                              §
                                                §       COMPLAINT FOR
UNITED STATES OF AMERICA                        §       DECLARATORY RELIEF
     Defendant.                                 §       (Fed. R. Civ. P. 57)

 PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY RELIEF

TO THE HONORABLE JUDGE OF THE COURT:

        NOW COMES SHIRLEY TOMLINSON, Plaintiff in the above-styled and numbered civil

action, and files this Original Complaint pursuant to 28 U.S.C. § 2201 for a declaration that the

Plaintiff does not owe any money to the United States of America, or its political subdivision, for

any care or treatment related to the automobile collision on March 24, 2019 and that Defendant is

not entitled to any portion of the third-party settlement proceeds. In support of this compliant,

Plaintiff will respectfully show the Court the following:

                                              PARTIES

1.      Plaintiff, SHIRLEY TOMLINSON, is an individual who resides in San Antonio, Texas and

received medical treatment at Brooke Army Medical Center in San Antonio, Texas.

2.      Defendant, UNITED STATES OF AMERICA, may be served with process by serving the

following individuals in the manner prescribed:

        a)      John F. Bash, United States Attorney for the Western District of Texas, via certified
                mail, return receipt requested at 601 N.W. Loop 410, Suite 600, San Antonio, Texas
                78216; and



Plaintiff’s Original Complaint for Declaratory Relief                                    Page 1 of 4
              Case 5:20-cv-01109 Document 1 Filed 09/17/20 Page 2 of 4




        b)      United States Attorney General, William P. Barr, via certified mail, return receipt
                requested, at U.S. Department of Justice, 950 Pennsylvania Avenue, NW,
                Washington, D.C. 20530.

                                  JURISDICTION AND VENUE

3.      This court has jurisdiction of the subject matter of this action, pursuant to 28 U.S.C. § 1346,

because it arises out of the laws of the United States and the United States is a Defendant. This

dispute concerns the validity and enforceability of a lien asserted by the United States pursuant to

the Medical Care Recovery Act, 42 U.S.C. § 2651.

4.      Venue is proper in the United States District Court, Western District of Texas, San Antonio

Division, pursuant to 28 U.S.C. § 1391 because the events and occurrences giving rise to this claim

arose in this District.

                                                FACTS

5.      On March 24, 2019, Plaintiff, SHIRLEY TOMLINSON, was dining at a restaurant with three

(3) other family members when a vehicle crashed through the front glass window of the restaurant

causing serious injuries to all four (4) individuals. Plaintiff received treatment at Brooke Army

Medical Center for the collision related injuries and the amount of the lien asserted by the United

States of America is believed to be $27,788.79. Subsequently, the tortfeasor tendered its policy

limits of $60,000.00 for all claims related to the accident. Of that settlement, $13,800.00 was

allocated to Shirley Tomlinson.

6.      Given the severity of Plaintiff’s injuries, the Defendant, United States of America, is not

entitled to recover any money against the third-party settlement proceeds. However, as a result of

Defendant’s failure to release its alleged lien, the third -party insurance settlement proceeds cannot

be disbursed. Plaintiff seeks a declaratory judgment so that the third-party settlement funds can be

Plaintiff’s Original Complaint for Declaratory Relief                                      Page 2 of 4
              Case 5:20-cv-01109 Document 1 Filed 09/17/20 Page 3 of 4




disbursed.

7.      As a practical matter, Plaintiff filed this suit because Brooke Army Medical Center or the

Defense Finance and Accounting Service (DFAS) - collection agency for the federal government -

denied Plaintiff’s offer of compromise. All Plaintiff is trying to do is resolve Defendant’s lien so

that the third-party settlement funds can be disbursed. However, the breakdown in communication

between Brooke Army Medical Center and DFAS has made amicable resolution of the Defendant’s

lien impossible.

8.      An actual controversy now exists between the parties with respect to the validity and

enforceability of lien asserted by the Defendant.

                                  DECLARATORY JUDGMENT

9.      In order to resolve this controversy, Plaintiff requests that, pursuant to 28 U.S.C. § 2201, this

court declare the respective rights and duties of the parties in this matter and, in particular, that the

court declare that Defendant is not entitled to any portion of the third-party settlement proceeds.

10.     A valid case or controversy exists sufficient for this court to declare the rights and remedies

of the parties in that the third-party settlement proceeds cannot be disbursed and Plaintiff cannot

receive any settlement funds until the validity and enforceability of Defendant’s lien is determined.

11.     The Plaintiff has the requisite standing to request this declaration in that Plaintiff is suffering

a direct and personal injury as a result of the invalid and unenforceable lien asserted by the

Defendant against the third-party settlement proceeds.

12.     This controversy is ripe for determination at this time because Defendant is currently

preventing the third-party settlement proceeds from being disbursed and is currently asserting a lien

against the third-party settlement proceeds.

Plaintiff’s Original Complaint for Declaratory Relief                                         Page 3 of 4
              Case 5:20-cv-01109 Document 1 Filed 09/17/20 Page 4 of 4




                                         ATTORNEY FEES

13.     Plaintiff has retained the firm of Thomas C. Hall, P.C. to represent her in this action and has

agreed to pay the firm’s reasonable and necessary attorney’s fees. An award of reasonable and

necessary attorney’s fees to the Plaintiff would be equitable and just.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that:

                1.      This Court render a declaratory judgment providing that Defendant is not
                        entitled to any portion of the third-party settlement proceeds;

                2.      Plaintiff receives costs of suit, including reasonable attorney’s fees; and

                3.      Such other and further relief to which Plaintiff may be justly entitled.


                                                Respectfully submitted,

                                                THOMAS C. HALL, P.C.
                                                110 Broadway, Suite 550
                                                San Antonio, Texas 78205
                                                Telephone: (210) 222-2000
                                                Email: hall@tomhall-lawyer.com and
                                                       rachelle@tomhall-lawyer.com
                                                Facsimile: (210) 222-1156



                                                BY:      /s/ Thomas C. Hall
                                                        ____________________________
                                                        Thomas C. Hall
                                                        Texas Bar No. 08774550
                                                        ATTORNEYS FOR PLAINTIFFS




Plaintiff’s Original Complaint for Declaratory Relief                                       Page 4 of 4
